UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2331



THOMAS HALL, JR.,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,    COMMISSIONER   OF   SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-99-159-2)


Submitted:   February 8, 2001              Decided:   February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Hall, Jr., Appellant Pro Se. James Anthony Winn, Assistant
Regional Counsel, Anne von Scheven, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; John Francis Corcoran, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Hall, Jr., appeals the district court’s order affirming

the decision of the Commissioner of Social Security.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Hall v. Apfel, Commissioner of Social Security,

No. CA-99-159-2 (W.D. Va. Sept. 28, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2